Citation Nr: 9930439	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-32 699A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' April 1997 which denied the claim 
of entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty for approximately 20 years, 
retiring in January 1979.  The moving party is the veteran's 
widowed spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in an April 1997 
Board decision.  


FINDINGS OF FACT

1. In April 1997, the Board issued a decision in which it 
concluded that the claim for service connection for the cause 
of the veteran's death was not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  In December 1998, the U.S. Court of Appeals for Veterans 
Claims (Court) affirmed the Board's April 1997 decision.  


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's April 1997 decision on the basis of CUE.  38 U.S.C.A. 
§ 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400 - 20.1411 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1997 decision, the Board denied the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Reconsideration of this determination was 
denied in June 1998.  The moving party was informed in June 
1998 that determinations on all requests for revision of 
prior Board decisions on the grounds of CUE were being 
deferred until regulations had been finalized.  In April 
1999, following finalization of the regulations, the moving 
party was provided a copy of the pertinent regulations 
regarding this issue.  In December 1998, the Court affirmed 
the Board's April 1997 decision.   

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1400(b)(1), all final decisions of the Board are subject 
to review on the basis of an allegation of CUE, except those 
that have been appealed to and decided by a Court of 
competent jurisdiction.  (Emphasis added.)  In plain 
language, this means that once the Board's decision of April 
1997 was subject to review on appeal by the Court, there is 
no legal entitlement to review of the Board's decision on the 
basis of CUE.  Accordingly, the motion is denied.  





(CONTINUED ON NEXT PAGE)




ORDER

The motion for revision of the April 1997 Board decision on 
the grounds of CUE is denied.  



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


